Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-13 in the reply filed on 07/29/2021 is acknowledged.

Claim Status
	Claims 1-16 are pending with claims 1-13 being examined and claims 14-16 being withdrawn pursuant to the restriction election. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and the at least one operation portion is capable of being operated such that the at least one end portion and the observation portion are capable of being separated from each other;” in lines 21-23. It is unclear how the portions are “capable” of being separated, as it is understood that any device is “capable” of being separated. For example the device could be cut with a saw. 
Further, claim 1 states on lines 30-32 that a port of the fluid passage is exposed outside and that sample can enter via the port. However lines 33-34 states that the port is sealed. It is unclear if the port is open or not. 
Claims 2-13 are rejected based on their dependency on a rejected claim. 
Claim 4 is unclear because it recites that “the first penetration structure is formed on a first surface of the first side of the substrate, the second penetration structure is formed on a side of the first penetration structure opposite to the first surface” on lines 3-5. However claim 4 is dependent on claim 2, and claim 2 recites that “the second penetration structure is formed on the first surface… the first penetration structure is formed on the second penetration structure located on the first surface” on lines 4-7. It is unclear how in claim 4 the first penetration structure is formed on the first surface of the first side of the substrate when in claim 2 it is the second penetration structure that is formed on the first side. 
Because claim 4 is ambiguous and contradictory to claim 2, the claim cannot be interpreted for prior art due to its claim dependency on claim 2.  In order to advance prosecution, for examination purposes, claim 4 will be interpreted as being dependent on claim 1. 
Claim 11 is unclear as it recites “wherein one of the end portions forms a microfluidic chip” on line 4. It is unclear what additional features are being claimed, as a microfluidic chip is drawn to a concept and does not specify additional structures included. What structure are applicants intending to define by “microfluidic chip”?
Claim 12 recites “wherein the microfluidic chip includes at least one of a mixer, a flow controller, a filter and a switch” in line 2. However in lines 3 and lines 11-12 it recites “the mixer, the flow controller, the filter, and the switch”. It is unclear which components are required because from line 2 at least one of the components listed is required (required in the alternative), but lines 3 and 11-12 as they are written would require all components listed.  Are all of the components required, or only one of the components?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US-2016/0377513-A1).
Regarding claim 1, Chang teaches a sample carrier device (referred to as sample collection device 200) for carrying a sample ([0030] and Figure 1A), comprising: 
a single substrate (referred to as substrate 220), two opposite sides of the substrate (220) being respectively defined as a first side (referred to as first surface 222) and a second side (referred to as second surface 224), and the second side (224) of the substrate (220) being formed with a lower observation window (referred to as observation window 229) penetrating the substrate (220) ([0030], [0039], and Figures 1A-1B); 
at least one penetration structure (referred to as thin films 216 and 226) formed on the first side (222) of the substrate (220), the at least one penetration structure (216 and 226) having at least one fluid passage (referred to as sample containing space 240); wherein the lower observation window (229) is configured to expose a part of the at least one penetration structure (216 and 226) outside the substrate (220), and the at least one fluid passage (240) is configured to receive a sample ([0030], [0031], and Figures 1A-1B); and 
a fixing structure (referred to as substrate 210) formed on a side of the at least one penetration structure (216 and 226) opposite to the substrate (220), and the fixing structure (210) covering a portion of the at least one penetration structure (216 and 226); wherein a side of the fixing structure (210) opposite to the substrate (220) forms an upper observation window (referred to as observation window 219) penetrating the 
wherein the sample carrier device (200) is divided into at least one end portion, at least one operation portion, and an observation portion; the at least one operation portion is located between the at least one end portion and the observation portion, and the at least one operation portion is capable of being operated such that the at least one end portion and the observation portion are capable of being separated from each other; the upper observation window (219) and the lower observation window (229) are disposed corresponding to each other, and the upper observation window (219) and the lower observation window (229) are located at the observation portion; and the at least one fluid passage (240) spans across the at least one end portion, the at least one operation portion and the observation portion; 
	Referring to Figure 3B, it is understood that the two pieces on either side of the middle piece are two end portions, where in Figure 3B it is understood that where the two arrows are pointing indicate two operation portions, and the middle segment in Figure 3B is understood to be the observation portion. 
wherein when the at least one operation portion is operated and the at least one end portion is separated from the observation portion, a port of the at least one fluid passage is exposed outside the observation portion, and the sample is capable of entering the at least one fluid passage via the port; 

wherein when the at least one fluid passage (240) located at the observation portion carries the sample and the port is sealed, the observation portion is capable of being placed into an electron microscope device (electron microscope 290, see [0054] and Figures 3A-3C).
	As stated by paragraph [0030], there is a spacer 230 that bonds substrates 210 and 220 (fixing structure) together and it forms the sample containing space 240 between the two surfaces. It is understood from Figure 3B when the two pieces are broken off, it leaves the sample containing space 240 open, where the openings are considered ports. However when they are attached it is understood that the ports are sealed. 
Note: The instant Claims contain a large amount of functional language (ex: “capable” see claims 1, 3, 5, 7, and 12).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
“When” the operation portion is operated does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 7, Chang teaches the sample carrier device (200) according to claim 1, where Chang further teaches wherein the sample carrier device (200) is divided into two end portions, two operation portions and an observation portion; the observation portion is located between the two end portions; one of the operation portions is located between one of the end portions and the observation portion; the other one of the operation portions is located between the other one of the end portions and the observation portion; when the two operation portions are operated and the two end portions are separated from the observation portion, the at least one fluid passage (240) spatially communicates with an external environment, and the sample is capable of entering the at least one fluid passage through the exposed port of the at least one fluid passage (240).
	As seen in Figure 3B, it is understood that the two components that are detached are the two end portions, where the two operation portions are where the arrows are pointing (these are the areas that have the weakening structures 250 and 260 [0038]), and that the middle segment is the observation portion. As further seen in Figure 3B, it is understood that both ends of the sample containing space 240 are open to the environment, and would therefore be capable of having a sample entered to the space 240. 

Further it should be noted that “the sample” has not been positively recited, therefore the sample is not a part of the structure of the device. Line 10 recites “the at least one fluid passage is configured to receive a sample” therefore as long as the fluid passage (sample containing space 240) is capable of receiving a sample the prior art reads on the limitation. 
Regarding claim 8, Chang teaches the sample carrier device (200) according to claim 1, where Chang further teaches wherein the portion of the substrate (220) located in the at least one operation portion concavely forms at least one notch (referred to as weakening structure 260), and the portion of the fixing structure (210) located in the at least one operation portion concavely forms at least one notch (referred to as weakening structure 250), and the at least one notch (260) of the substrate (220) corresponds in position to the at least one notch (250) of the fixing structure (210) ([0050] and Figure 1B).
It is understood that both substrate 220 and 210 (fixing structure) have weakening structures 260 and 250. 
Regarding claim 9, Chang teaches the sample carrier device (200) according to claim 1, where Chang further teaches wherein the portion of the substrate (220) located in the at least one operation portion has at least one modified region (260), the portion of the fixing structure (210) located in the at least one operation portion has at least one modified region (250), and the at least one modified region (260) of the substrate (220) corresponds in position to the at least one modified region (250) of the fixing structure (260).

Regarding claim 13, recitation of “least one penetration structure and the fixing structure are sequentially formed on the first side of the substrate by a surface micromachining process” is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Chang (MPEP § 2113).  
It is understood that Chang teaches a substrate 220 that has at least one penetration structure (226) formed on the first side (222), where a fixing structure (substrate 210) is also formed on a first side (222) of the substrate (220). Paragraph [0031] does state that a method for forming films 216 and 226 (penetration structures) and bottoms 218 and 228 may be formed by chemical vapor deposition or other existing semiconductor manufacturing process or microelectromechanical manufacturing technologies, where the resulting structure formed would be the same were it to formed by a surface micromachining process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US-2016/0377513-A1) in view of Grogan (US-2012/0298883-A1).
Regarding claim 2, Chang teaches the sample carrier device (200) according to claim 1, wherein the at least one penetration structure defines a first penetration structure (216) and a second penetration structure (226), the substrate (220) concavely forms a groove on a first surface (222) of the first side. 
It is understood that Figures 2A-2E illustrate a manufacturing process of a sample collection device sequentially and that the process will result in the device seen in Figures 1A-1B ([0041]). It is understood that a substrate 202 is either one of the substrates 210 (fixing 
Chang does not teach the second penetration structure is formed on the first surface and also formed on a wall surface that forms the groove, the first penetration structure is formed on the second penetration structure located on the first surface, a portion of the first penetration structure is located above the groove, and the portion of the first penetration structure and the second penetration structure cooperatively form the at least one fluid passage; and the fixing structure is formed on a side of the first penetration structure opposite to the substrate.
In the analogous art of nanofluidic platforms for in-situ Transmission Electron Microscope (TEM) and Scanning Transmission Electron Microscope (STEM) imaging of fluids (Grogan; [0043]), Grogan teaches a microfabricated nanoaquarium (Grogan; [0044]). 
Specifically, Grogan teaches a fabrication technique seen in Figure 10 that utilizes a sacrificial layer for micro/nano-channel formation ([0056]). The steps in Figure 10 involve the deposition of a sacrificial spacer (amorphous silicon) on a bottom membrane (silicon-nitride-coated wafer), the deposition of a top membrane (silicon nitride), etching the top membrane to gain access to the sacrificial spacer material to remove the spacer and form a channel, before finally applying additional material (silicon oxide polymer) to seal the structure (channel) ([0040]). 
It is understood that the thin films 216 and 226 (first and second penetration structures) of Chang may be made from silicon nitride ([0032] of Chang). In viewing Figure 10F, it is understood that the second penetration layer is the layer of silicon nitride along the Si wafer, 

    PNG
    media_image1.png
    217
    575
    media_image1.png
    Greyscale

Both layers of silicon nitride together form the fluid channel once the amorphous silicon is removed. It is understood that the substrate 210 (fixing structure) of Chang will still be on top. As the substrate 210 (fixing structure) of Chang will be on top, it is understood that it will be formed on a side of the first penetration structure (area above the dotted line). 
It would have been obvious to one skilled in the art to modify the device of Chang such that the thin films 216 and 226 (first and second penetration structures) and therefore the sample containing space 240 be formed by the method taught by Grogan, because Grogan teaches that a benefit of this method is that it does not require wafer bonding ([0019] of Grogan). 
Regarding claim 4, Chang teaches the sample carrier device according to claim 1, wherein the at least one penetration structure defines a first penetration structure (226) and a second penetration structure (216), the first penetration structure (226) is formed on a first surface (222) of the first side of the substrate (220). 

In the analogous art of nanofluidic platforms for in-situ Transmission Electron Microscope (TEM) and Scanning Transmission Electron Microscope (STEM) imaging of fluids (Grogan; [0043]), Grogan teaches a microfabricated nanoaquarium (Grogan; [0044]). 
Specifically, Grogan teaches a fabrication technique seen in Figure 10 that utilizes a sacrificial layer for micro/nano-channel formation ([0056]). The steps in Figure 10 involve the deposition of a sacrificial spacer (amorphous silicon) on a bottom membrane (silicon-nitride-coated wafer), the deposition of a top membrane (silicon nitride), etching the top membrane to gain access to the sacrificial spacer material to remove the spacer and form a channel, before finally applying additional material (silicon oxide polymer) to seal the structure (channel) ([0040]). 
It is understood that the thin films 226 and 216 (first and second penetration structures) of Chang may be made from silicon nitride ([0032] of Chang). It is understood from the annotated Figure 10f below that the first penetration structure will be the area below the dotted line and the area above the dotted line will denote the second penetration structure. 

    PNG
    media_image2.png
    198
    556
    media_image2.png
    Greyscale

Both layers of silicon nitride together form the fluid channel once the amorphous silicon is removed. It is understood that the substrate 210 (fixing structure) of Chang will still be on top. As such, it is understood that a portion of substrate 210 (fixing structure) of Chang will be formed on a side of the second penetration structure (area above the dotted line) and a portion of the substrate 210 (fixing structure) will be formed on a side of the first penetration structure (area below the dotted line). 
It would have been obvious to one skilled in the art to modify the device of Chang such that the thin films 226 and 216 (first and second penetration structures) and therefore the sample containing space 240 be formed by the method taught by Grogan, because Grogan teaches that a benefit of this method is that it does not require wafer bonding ([0019] of Grogan). 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US-2016/0377513-A1) and Grogan (US-2012/0298883-A1) in view of Mele (US-2017/0032928-A1).
Regarding claim 3, modified Chang teaches the sample carrier device according to claim 2.  Modified Chang does not teach wherein the fixing structure has at least one through hole, the at least one through hole is formed through the fixing structure, the at least one through 
In the analogous art of inspecting a sample material with an electron microscope (Mele; [0044]), Mele teaches a micro-chamber for inspecting a sample material where the sample material is immersed in a liquid (Mele; [0001]). 
Specifically, Mele teaches a second ridged layer comprising 103A and 103B ([0057] and Figure 1). As seen in Figure 1, the second ridged layer has a recess 107 that forms a window 106A and a second recess 109 that has a thin part 105 that is easily punctured ([0059] and [0060]). 
It would have been obvious to one skilled in the art to modify the substrate 210 of modified Chang such that it has a second recess as taught by Mele, as Mele teaches that a benefit of having the second recess is that it is punctured to allow volume to enter the device ([0066] of Mele). 
It is understood that the device of Chang will now have a second recess as taught by Mele, and that the second recess will go all the way to film 216, similar to how the recess 109 leads to the thin layer of silicon nitride 103B as seen in Figure 1 and effectively be a through hole ([0059] of Mele). As such the recess (through hole) will expose part of the first penetration 
“When” the operation tool pierces the first penetration structure does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).
Further it should be noted that “the sample” has not been positively recited, therefore the sample is not a part of the structure of the device. Line 8 recites “the sample is capable of being injected into the at least one fluid passage” therefore as long as the fluid passage (sample containing space 240) is capable of receiving a sample the prior art reads on the limitation. 
Regarding claim 5, modified Chang teaches the sample carrier device according to claim 4. Modified Chang does not teach wherein the fixing structure further has at least one through hole, the at least one through hole is formed through the fixing structure, the at least one through hole is configured to expose a part of the second penetration structure outside the fixing structure, and the at least one through hole is located above the at least one fluid passage; when an operation tool pierces the second penetration structure through the at least one through hole, the at least one fluid passage communicates with an external environment, and the sample is capable of being injected into the at least one fluid passage through the at least one through hole.
In the analogous art of inspecting a sample material with an electron microscope (Mele; [0044]), Mele teaches a micro-chamber for inspecting a sample material where the sample material is immersed in a liquid (Mele; [0001]). 

It would have been obvious to one skilled in the art to modify the substrate 210 of modified Chang such that it has a second recess as taught by Mele, as Mele teaches that a benefit of having the second recess is that it is punctured to allow volume to enter the device ([0066] of Mele). 
It is understood that the device of Chang will now have a second recess as taught by Mele, and that the second recess will go all the way to film 216, similar to how the recess 109 leads to the thin layer of silicon nitride 103B as seen in Figure 1 and effectively be a through hole ([0059] of Mele). As such the recess (through hole) will expose part of the second penetration structure (film layer 216). As further seen in Figure 2, a needle 204 is ready to puncture thin part 105 to allow the droplet to be sucked into inspection volume 101 ([0066]). 
“When” the operation tool pierces the second penetration structure does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).
Further it should be noted that “the sample” has not been positively recited, therefore the sample is not a part of the structure of the device. Line 8 recites “the sample is capable of being injected into the at least one fluid passage” therefore as long as the fluid passage (sample containing space 240) is capable of receiving a sample the prior art reads on the limitation. 
Regarding claim 6, modified Chang teaches the sample carrier device according to claim 4. Modified Chang does not teach wherein the fixing structure has a base portion and a protrusion portion, the base portion is formed on a side of the first penetration structure opposite to the substrate, the protrusion portion extends from the base portion towards a direction away from the substrate; wherein a width of the protrusion portion in a width direction of the sample carrier device is smaller than a width of the base portion in the width direction of the sample carrier device.
In the analogous art of inspecting a sample material with an electron microscope (Mele; [0044]), Mele teaches a micro-chamber for inspecting a sample material where the sample material is immersed in a liquid (Mele; [0001]). 
Specifically, Mele teaches a second ridged layer comprising 103A and 103B ([0057] and Figure 1). As seen in Figure 1, the second ridged layer has a recess 107 that forms a window 106A and a second recess 109 that has a thin part 105 that is easily punctured ([0059] and [0060]). 
It is understood that ridged layer 103A is a fixing structure, where the surface of the ridged layer 103A that contacts ridged layer 103B is the base, and moving upwards (away from silicon chip 102A) is a protrusion portion. It is understood that the ridged layer 103A (fixing structure) has two recesses 107 and 109, where in Figure 1 it can be seen that the segment between the two recesses has a smaller width than the base portion that goes towards the silicon chip 102A. 
It would have been obvious to one skilled in the art to modify the substrate 210 of modified Chang such that it has a second recess as taught by Mele, as Mele teaches that a 
It is understood that Chang will still have observation window 219, and that with the combination of Mele the substrate 210 (fixing structure) will have a structure similar to that seen in Figure 1 of Mele and will therefore have the base portion and protrusion portion. As it is understood from claim 4 above, the first penetration structure will be the area below the dotted line in the annotated Figure 10f above. As such it is understood that the modified substrate 210 (fixing structure) of Chang will have a portion formed on the first penetration structure. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US-2016/0377513-A1) in view of Grogan (US-2012/0298883-A1). 
Regarding claim 10, Chang teaches the sample carrier device (200) according to claim 1. However Chang does not teach a control module formed in the observation portion, the control module includes a control circuit, a plurality of electrode structures, and a plurality of metal contacts, the metal contacts are electrically connected to the electrode structures, and the metal contacts are electrically connected to the control circuit, the metal contacts are exposed outside the fixing structure, and the electrode structures are located in the at least one fluid passage.
In the analogous art of nanofluidic platforms for in-situ Transmission Electron Microscope (TEM) and Scanning Transmission Electron Microscope (STEM) imaging of fluids (Grogan; [0043]), Grogan teaches a microfabricated nanoaquarium (Grogan; [0044]). 

It would have been obvious to modify the device of Chang such that it has the exposed electrodes on the outside and electrodes within the sample containing space (flow channel) as taught by Grogan because Grogan teaches that a benefit of the electrodes is that they are used to trap particles such that they may be positioned within the chamber and further analyzed ([0027] of Grogan). 

Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chang (US-2016/0377513-A1) in view of Grogan (US-2012/0298883-A1) and Garcia Tello (US-2010/0181195-A1), henceforth Garcia. 
Regarding claim 10, Chang teaches the sample carrier device (200) according to claim 1. However Chang does not teach a control module formed in the observation portion, the control module includes a control circuit, a plurality of electrode structures, and a plurality of metal contacts, the metal contacts are electrically connected to the electrode structures, and the metal contacts are electrically connected to the control circuit, the metal contacts are exposed outside the fixing structure, and the electrode structures are located in the at least one fluid passage.
In the analogous art of nanofluidic platforms for in-situ Transmission Electron Microscope (TEM) and Scanning Transmission Electron Microscope (STEM) imaging of fluids (Grogan; [0043]), Grogan teaches a microfabricated nanoaquarium (Grogan; [0044]). 
Specifically, Grogan teaches a nanoaquarium that may have one, two, or more electrodes disposed within the chamber, where Figure 1 shows two electrodes within the device’s flow chamber ([0027]). It is understood from Figure 1 that two of the electrodes shown have a segment that is exposed outside of the top substrate and that they lead into the flow channel. Figure 8 depicts a method of fabrication, where a 30-nm Ti/Pt/Ti electrode stack is deposited and patterned by evaporation and liftoff ([0017]). Therefore, it is understood that the electrodes on the outside and the electrodes on the inside will be electrically connected to one another. It is understood that as the electrodes outside of the substrate are formed by Ti/Pt/Ti, they are metal contacts. As stated by paragraph [0037], the exposed or unexposed metallic 
It would have been obvious to modify the device of Chang such that it has the exposed electrodes on the outside and electrodes within the sample containing space (flow channel) as taught by Grogan because Grogan teaches that a benefit of the electrodes is that they are used to trap particles such that they may be positioned within the chamber and further analyzed ([0027] of Grogan).
While Grogan does teach that the exposed or unexposed metallic layers can serve as electrodes and actuators, where actuators induce DC and AC electric fields and facilitate trapping, Grogan does not explicitly recite a control method or device for these components. Therefore, if it is determined that Grogan does not teach a control circuit, then in the same problem solving area of controlling electric potentials of electrodes (Garcia; abstract), Garcia teaches a control unit (Garcia; [0065]). 
Specifically, Garcia teaches a control unit 106 that is provided as an integrated circuit that controls the electric potential of a plurality of electrodes 103 to generate electric forces ([0065] and Figure 1). It would have been obvious to one skilled in the art to have connected the electrodes and metal contacts from the device of modified Chang to have been connected to a control circuit to provide electrode control as in Garcia as Garcia teaches that a benefit of the control unit is that it can control the electric potential of a plurality of electrodes ([0067] of Garcia). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US-2016/0377513-A1) in view of Maekawa (translation of JP-2016/213148-A). 
Regarding claim 11, Chang teaches the sample carrier device (200) according to claim 1, where Chang further teaches wherein the sample carrier device (200) is divided into two end portions, and the observation portion is located between the two end portions (see Figure 3B where it is understood that the two broken off pieces are the two end pieces and the middle piece is the observation portion). 
Chang does not teach wherein one of the end portions forms a microfluidic chip, and the at least one fluid passage is formed in the at least one end portion having the microfluidic chip; wherein the fixing structure is formed on a side of the at least one penetration structure and the microfluidic chip opposite to the substrate, the fixing structure has a plurality of through holes, at least one of the through holes corresponds in position to the microfluidic chip, and the through hole located on the microfluidic chip is configured to expose a part of the at least one penetration structure located at the microfluidic chip.
In the analogous art of observing a sample using an electron microscope (Maekawa; [0002]), Maekawa teaches a sample holding cell with a first and second substrate that has a gap between the two substrates, an observation space, and a flow passage space (Maekawa; [0008]). 
Specifically, Maekawa teaches a second embodiment as seen in Figure 11 that has five openings 110, 120, 125, 130, and 135 ([0082]). As further seen in Figure 11, the openings 110, 120, 125, 130, and 135 are formed on first substrate 10 ([0082]). Figure 12 is a plan view of the sample storage cell viewed from the first substrate side ([0083]). It is seen in Figure 12 that 
As the specific components of the microfluidic chip have not been recited, the broadest definition of a microfluidic chip will be used. As such, it is understood that when the device is connected as seen in Figure 3A it will have two end portions which are seen in the broken off step of Figure 3B, and that the end portions when connected forms a microfluidic chip. Further, with the combination of Maekawa it is understood that the substrate 210 (fixing structure) will now have the multiple openings as taught by Maekawa, and that these openings will extend all the way until the thin film 216 (penetration structure) similar to the openings 120 and 130 shown in Figure 13 of Maekawa. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US-2016/0377513-A1) in view of Maekawa (translation of JP-2016/213148-A) and Mele (US-2017/0032928-A1). 
Regarding claim 12, modified Chang teaches the sample carrier device according to claim 11, where modified Chang further teaches wherein the microfluidic chip includes at least one of a mixer, a flow controller, a filter and a switch; the mixer, the flow controller, the filter, 
Maekawa states in paragraph [0111] that the fifth embodiment is a sample holding cell has the same appearance as the sample storage cell according to the second embodiment, which is understood to be represented in Figure 11 ([0082]). Figure 22 is understood to be a plan view of the present embodiment (fifth embodiment) ([0113]). As seen in Figure 22, there are valves 160 and 165 ([0114]). It is understood that valves are an example of either a flow controller or a switch. 
It would have been obvious to one skilled in the art to modify the sample containing space (flow channel) of modified Chang have the valves as taught by Maekawa because Maekawa teaches that with valves, it is possible to control the timing at which contact, mixing, and reaction of two samples containing liquids occur ([0010] of Maekawa). 
“When” the at least one penetration structure is exposed does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).
Further it should be noted that “the sample” has not been positively recited, therefore the sample is not a part of the structure of the device. Line 7 recites “the sample is capable of 
However if it is determined that modified Chang does not teach the at least one penetration structure exposed through the through hole located at the microfluidic chip is punctured, in the analogous art of inspecting a sample material with an electron microscope (Mele; [0044]), Mele teaches a micro-chamber for inspecting a sample material where the sample material is immersed in a liquid (Mele; [0001]). 
Specifically, Mele teaches a second ridged layer comprising 103A and 103B ([0057] and Figure 1). As seen in Figure 1, the second ridged layer has a recess 107 that forms a window 106A and a second recess 109 that has a thin part 105 that is easily punctured ([0059] and [0060]). 
It is understood that modified Chang will have the multiple openings as taught by Maekawa, and that these openings will lead to the film 216 as taught by Chang. Therefore it would have been obvious to one skilled in the art modify the substrate 210 (fixing structure) of Modified Chang such that the multiple openings that lead to the film 216  include the use of a needle as taught by Mele because Mele teaches that the needle punctures a thin part that will allow the sample to be sucked into an inspection volume (sample containing space) ([0066] of Mele).  

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bjornson (US-2013/0134039-A1) teaches a digital microfluidics system with an electrode array supported on a substrate with a central control unit that controls the selection of individual electrodes of the array to provide them with individual voltage pulses for droplet manipulation ([0001] and Figure 2). 
Grogan (US-2012/0298883-A1) teaches a fabrication technique for micro/nano-channel formation, paragraph [0056] states where thin films of silicon nitride may be formed using PECVD (plasma enhanced chemical vapor deposition), LPCVD (low pressure chemical vapor deposition), or evaporation.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/             Examiner, Art Unit 1798                                                                                                                                                                                           
/Benjamin R Whatley/             Primary Examiner, Art Unit 1798